Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 1 of 133
                                                            United States Courts
                                                          Southern District of Texas
                                                                   FILED
                                                                  11/02/2020
                                                        David J. Bradley, Clerk of Court
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 2 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 3 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 4 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 5 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 6 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 7 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 8 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 9 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 10 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 11 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 12 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 13 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 14 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 15 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 16 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 17 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 18 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 19 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 20 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 21 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 22 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 23 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 24 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 25 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 26 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 27 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 28 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 29 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 30 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 31 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 32 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 33 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 34 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 35 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 36 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 37 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 38 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 39 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 40 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 41 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 42 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 43 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 44 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 45 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 46 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 47 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 48 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 49 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 50 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 51 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 52 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 53 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 54 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 55 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 56 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 57 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 58 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 59 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 60 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 61 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 62 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 63 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 64 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 65 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 66 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 67 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 68 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 69 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 70 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 71 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 72 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 73 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 74 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 75 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 76 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 77 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 78 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 79 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 80 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 81 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 82 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 83 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 84 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 85 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 86 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 87 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 88 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 89 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 90 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 91 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 92 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 93 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 94 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 95 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 96 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 97 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 98 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 99 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 100 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 101 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 102 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 103 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 104 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 105 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 106 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 107 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 108 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 109 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 110 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 111 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 112 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 113 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 114 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 115 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 116 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 117 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 118 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 119 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 120 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 121 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 122 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 123 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 124 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 125 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 126 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 127 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 128 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 129 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 130 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 131 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 132 of 133
Case 4:20-cv-03740 Document 1 Filed on 11/02/20 in TXSD Page 133 of 133
